1

2

3

4                              IN THE UNITED STATES DISTRICT COURT
5                        FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                    Case No.: 1:15-CR-00301-001 LJO
8                         Plaintiff,               ORDER OF RELEASE
9           v.
10    CHRISTOPHER JAMES HARP,
11                        Defendant.
12

13          The above-named defendant having been sentenced on February 11, 2019, to
14
     unsupervised Probation.
15
            IT IS HEREBY ORDERED that the defendant shall be released forthwith.
16
            A certified Judgment and Commitment order to follow.
17

18
     IT IS SO ORDERED.
19
        Dated:    February 11, 2019                    /s/ Lawrence J. O’Neill _____
20                                             UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
